Citation Nr: 0302059	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  96-27 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of gunshot wound to the abdomen, with 
residual scars and injury to Muscle Group XIX.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of gunshot wound to the abdomen, with 
reversed colostomy and cecostomy.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of gunshot wound to the left calf, with 
injury to Muscle Group XI.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
January 1971 and from July 1974 to July 1977.  He was awarded 
several combat medals for his service, to include the Purple 
Heart and the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A December 1995 rating decision denied the veteran's 
claims for increased ratings for the residuals of gunshot 
wounds to the abdomen.  At that time, the veteran's service-
connected disabilities were rated as noncompensable (zero 
percent).  During the pendency of this appeal, he was 
assigned a 10 percent rating for the scars and injury to 
Muscle Group XIX and a 10 percent rating for the reversed 
colostomy and cecostomy.  A March 1998 rating decision 
granted service connection for residuals of gunshot wound to 
the left calf, with assignment of a 10 percent rating.  

When the RO assigned a 10 percent rating for the scars and 
injury to Muscle Group XIX resulting from the in-service 
gunshot wound to the abdomen, the veteran was asked if this 
grant satisfied any portion of his appeal.  In response, the 
veteran submitted a form indicating that the RO's action 
satisfied his appeal only on the following issue, which he 
was hereby withdrawing from his appeal - "residuals of 
gunshot wounds of abdomen with scarring 30%."  The veteran's 
statement is unclear.  On the one hand, he seems to be 
withdrawing his appeal concerning the rating to be assigned 
to this condition.  On the other hand, he seems to be stating 
that the assignment of a 30 percent rating would satisfy him.  
Resolving any doubt in his favor, the Board construes his 
statement as an indication that he wants to continue his 
appeal of this issue, at least up to the assignment of a 30 
percent rating.

In February 2001, the Board remanded this case for additional 
evidentiary development.  The RO complied, to the extent 
possible, with the Remand instructions, and this case is 
ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran's residuals of gunshot wound to the abdomen 
include scars and injury to Muscle Group XIX.

2.  The veteran's residuals of gunshot wound to the abdomen, 
with reversed colostomy and cecostomy, include adhesions and 
muscle pain.

3.  The veteran's residuals of gunshot wound to the left 
calf, with injury to Muscle Group XI, include an adherent 
scar, tissue loss, impaired plantar flexion of the foot, 
impaired propulsion of the foot, and antalgic gait.

4.  The veteran does not have an exceptional or unusual 
disability picture as a result of the gunshot wounds to the 
abdomen or left calf.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for residuals of gunshot wound to the abdomen, with 
residual scars and injury to Muscle Group XIX, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5319 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.55, 4.73, Diagnostic Code 5319 (2002).



2.  The criteria for a schedular evaluation in excess of 10 
percent for residuals of gunshot wound to the abdomen, with 
reversed colostomy and cecostomy, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.114, Diagnostic Codes 7301 and 7329 (2002).

3.  The criteria for a 20 percent schedular evaluation for 
residuals of gunshot wound to the left calf have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Code 5311 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 
4.40, 4.55, 4.73, Diagnostic Code 5311 (2002).

4.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
residuals of gunshot wounds to the abdomen and left calf.  
38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decisions on 
appeal, as well as the statements of the case (SOCs) and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  Furthermore, in February 
2001, the Board remanded this case for specific development 
pursuant to the VCAA.  The RO sent letters to the veteran in 
March and October 2001, which asked him to submit certain 
information.  He was also asked to provide specific 
information and evidence needed in his case.  For example, he 
was asked to submit information as to where he had received 
treatment for his service-connected conditions.  He did not 
respond.

In the September 2002 SSOC, the RO informed the veteran what 
evidence and information VA would obtain on his behalf.  The 
SSOC explained that VA would make reasonable efforts to help 
him get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The SSOC informed him that no response had been received to 
prior requests to him for information or evidence.  Again, 
the veteran did not respond that any evidence was outstanding 
or that he wanted VA to obtain anything on his behalf.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran were obtained.  When he 
initially filed his claims, he referenced VA treatment, and 
the RO obtained his VA records for treatment through 1996.  
Since that time, the veteran has not reported receiving any 
treatment.  He has never stated during his VA examinations 
that he was receiving treatment, VA or otherwise.  In fact, 
during the 1998 VA examination, he reported receiving no 
treatment.  He did not respond to VA's repeated requests for 
information as to where he was being treated.  Therefore, 
there is no indication in the record that evidence exists 
that is pertinent to these claims and that was not obtained 
or requested by VA. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1995, 1996, 1997, 1998, and 1999.  Although the last 
examination was conducted a few years ago, there is no 
objective evidence indicating that there has been a material 
change in the severity of any of his service-connected 
conditions since he was last examined.  There are no records 
suggesting an increase in disability has occurred as compared 
to the last VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions fairly.  See also VAOPGCPREC 11-95 (the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted).

In the substantive appeal filed in 1996, the veteran 
requested a hearing before the Board.  However, he 
subsequently indicated in a statement submitted in July 1996 
that he wanted a hearing before a local Hearing Officer 
instead.  He had such a hearing in December 1996.  The 
veteran did not file a substantive appeal on the third issue 
listed above; rather, a statement from his representative was 
accepted as the appeal.  Therefore, in the January 2000 
Supplemental Statement of the Case, the RO advised him of his 
hearing options and asked that he respond within 60 days if 
he wanted a hearing before the Board.  He was told if he did 
not respond, the RO would assume that he did not want a 
hearing.  He did not respond.  Accordingly, the Board is 
satisfied that all due process concerns were met.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, with 
particular emphasis on the recent evidence, which consists of 
the veteran's contentions, including testimony provided at a 
Regional Office hearing in 1996 by the veteran and his 
father; the reports of VA examinations conducted in 1995, 
1996, 1997, 1998, and 1999; VA records for outpatient 
treatment in 1995 and 1996, and the veteran's service medical 
records, including those recently obtained.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence is this 
case is extensive, and the Board will summarize the relevant 
evidence where appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Although the evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder, the primary 
concern in a claim for an increased evaluation for a service-
connected disorder is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of gunshot wound to the abdomen were 
previously service-connected, and his claims for an increase 
for these conditions are subject to the principle of 
Francisco.  However, he was recently granted service 
connection for residuals of gunshot wound to the left calf, 
based on the receipt of additional service medical records.  
Since the veteran appealed the initial rating assigned for 
this disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

1. Residuals of gunshot wound to the abdomen,
to include scars and injury to Muscle Group XIX

This disorder is evaluated under Diagnostic Code 5319.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including, effective July 3, 1997, the rating 
criteria for evaluating muscle injuries.  See 62 Fed. Reg. 
30235 through 30240 (June 3, 1997).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  However, VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In the SOC and/or SSOCs issued on this claim, the RO 
considered the old and the new regulations, and the new 
rating criteria were provided to the veteran and his 
representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, the amended regulations did not 
result in any substantive changes.  Essentially, the old and 
new regulations for evaluating muscle disorders are 
identical.  See 38 C.F.R. § 4.73, Diagnostic Code 5319 
(1996); 38 C.F.R. § 4.73, Diagnostic Code 5319 (2002).  The 
provision describing the severity of muscle disability (i.e., 
slight, moderate, moderately severe, and severe) also 
remained essentially unchanged in the new regulations.  See 
38 C.F.R. § 4.56 (1996); 38 C.F.R. § 4.56 (2002).  In this 
case, neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Slight disability of muscles results from a 
simple wound with no debridement or infection and includes 
objective findings such as a minimal scar; no evidence of 
fascial defect, atrophy, or impaired tonus; no retained 
metallic fragments; and no impairment of function.  38 C.F.R. 
§ 4.56(d)(1).  Moderate disability of muscles results from a 
through and through or deep penetrating wound with residuals 
of debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability:  
(a) x-ray evidence of minute multiple scattered foreign 
bodies; (b) adhesion of the scar; (c) diminished muscle 
excitability on electrodiagnostic tests; (d) visible or 
measurable atrophy; (e) adaptive contraction of an opposing 
group of muscles; (f) atrophy of muscle groups not in the 
track of the missile; or (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  Id.

Diagnostic Code 5319 applies to residuals of injury to Muscle 
Group XIX - the muscles of the abdominal wall.  The function 
of these muscles is support and compression of the abdominal 
wall and lower thorax; flexion and lateral motions of the 
spine; and synergists in strong downward movements of the 
arm.  A zero percent disability rating is provided for a 
slight disability, a 10 percent disability rating for a 
moderate disability, a 30 percent disability rating for a 
moderately severe disability, and a 50 percent disability 
rating for a severe disability.  

Since the proper evaluation of the veteran's disability 
includes, in part, a review of the severity of the original 
injury, the Board will summarize the veteran's in-service 
injury.  On March 7, 1966, while serving in Vietnam, the 
veteran sustained a gunshot wound to the abdomen, for which 
he received the Purple Heart.  He was initially hospitalized 
at Camp Zama, but those records are not available.  His 
personnel records indicate that he was at Camp Zama until 
May 13, 1966, when he was transferred to the U.S. Naval 
Hospital in Great Lakes, Illinois.  He was at that facility 
until July 18, 1966.  The gunshot wound perforated the 
transverse colon.  During service, a laparotomy was 
performed, with a colostomy.  After extensive lysis of the 
intraabdominal adhesions developed, a cecostomy was 
performed.  After the operative procedures and closure of the 
cecostomy, the veteran had essentially normal 
gastrointestinal tract functioning, with no difficulty in 
bowel habits. 

The current 10 percent rating is for a moderate injury and 
level of disability.  The evidence does not show any symptoms 
indicative of moderately severe or severe impairment of the 
veteran's abdominal muscles.  There is no loss of deep fascia 
or muscle substance.  The muscles surrounding the entry 
wounds are not flabby.  There is no impairment shown on 
strength testing.  There is no atrophy of the muscles.  The 
veteran is able to maintain erect posture without difficulty.  
There is no x-ray evidence of retained fragments.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  

Injury to Muscle Group XIX does not affect functioning of a 
joint.  However, muscle injuries result in functional loss 
such as loss of strength, fatigue, lowered endurance, etc.  
The veteran has reported such problems as difficulty lifting 
his arms over his head, difficulty fully extending his 
abdomen, and abdominal discomfort when laying down to sleep.  
However, the current 10 percent rating for a moderate level 
of disability encompasses loss of power or lowered fatigue 
threshold.  The overall effect of the veteran's abdominal 
muscle pain with use is minimal - it is relieved within a few 
minutes of rest.  He does not allege the muscle pain has 
interfered with his job duties.  Since there are few other 
indicators of resulting muscle impairment, the current 10 
percent rating adequately compensates the veteran for his 
level of functional loss.

The veteran is also service-connected for the scars resulting 
from the in-service gunshot wound and the resulting 
surgeries.  If he had disability resulting from these scars, 
separate from the muscle impairment, he could receive a 
separate rating.  He does have pain or tenderness with deep 
palpation of the abdominal scars due to adhesions.  In other 
words, the pain is not resulting from the scar, in and of 
itself, but from the scar adhering to the muscle, and the 
resulting muscle pain (i.e., pulling sensation) is 
compensated for by the 10 percent rating discussed below.  
The medical evidence does not show scar symptomatology 
separate and distinct from the muscle group injury.  
Furthermore, he cannot receive a rating for his complaints of 
abdominal pain under both a muscle injury code and an 
adhesion code.  As discussed more fully below, the current 10 
percent rating for adhesions contemplates pulling pain with 
body movements.

It is clear that the veteran sustained a serious injury 
during service, and the Board is not minimizing that fact.  
However, the evidence shows minimal residual symptoms.  For 
that reason, it is concluded that he has no more than 
moderate residual disability, warranting a 10 percent rating.  
Without signs and symptoms, as defined by law, of at least a 
moderately severe disability, a higher rating cannot be 
assigned.  The preponderance of the evidence is against the 
veteran's claim, and there is no doubt that can be resolved 
in his favor.

2. Residuals of gunshot wound to the abdomen,
to include reversed colostomy and cecostomy

The circumstances surrounding the veteran's in-service injury 
are discussed above.  Since the colostomy and cecostomy 
performed during service, the colostomy has been reversed.  
He has had bowel resection. 

This disorder is rated under Diagnostic Code 7329 for 
resection of the large intestine and Diagnostic Code 7301 for 
adhesions of the peritoneum.  Diagnostic Code 7329 provides a 
10 percent rating for slight symptoms, a 20 percent rating 
for moderate symptoms, and a 40 percent rating for severe 
symptoms objectively supported by examination findings.  A 
note to Diagnostic Code 7329 indicates that where residual 
adhesions constitute the predominant disability, the 
condition is rated under Diagnostic Code 7301.  That code 
provides a zero percent rating for a mild condition; a 10 
percent rating for a moderate condition with pulling pain 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea), or abdominal distention; 
a 30 percent rating for a moderately severe condition with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain; 
and a 50 percent rating for a severe condition with definite 
partial obstruction shown by x-ray, with frequent and 
prolonged episodes of severe colic distension, nausea, or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  A note to 
Diagnostic Code 7301 indicates that ratings for adhesions 
will be considered when there is history of operative or 
other traumatic or infectious (intraabdominal) process, and 
at least two of the following:  disturbance of motility, 
actual partial obstruction, reflex disturbances, presence of 
pain.

The veteran clearly meets the criteria for a 10 percent 
rating.  He complains of pulling pain in the abdominal 
muscles with stretching.  He does not, however, have any 
other symptoms indicative of intestinal impairment.  
Presently, the veteran does not have any problems with 
diarrhea or constipation.  He denies any nausea, vomiting, 
hematemesis, melena, circulatory disturbances, episodes of 
colic, or distention.  The veteran is able to gain weight 
adequately, as shown by his report during the 1998 VA 
examination.  He is not anemic or malnourished.  X-rays and 
other tests have shown no obstruction, but a colonoscopy 
performed in 1996 showed multiple benign polyps.

Although the veteran has had the abdominal and bowel 
surgeries discussed above, there have been no complications 
or sequelae from the surgeries, and no changes in bowel 
habits or patterns.  Again, despite the extent of his injury, 
he currently has no gastrointestinal symptomatology.  There 
is no intestinal symptomatology.  The current 10 percent 
rating, for a moderate level of impairment due to adhesions, 
adequately compensates him for his pain.

3. Residuals of gunshot wound to the left calf

At the same time the veteran incurred gunshot wound to the 
abdomen during service, he was also shot in the left calf.  
Of note is the fact that he was also shot in the left thigh, 
and is service-connected albeit receiving no compensation for 
that condition.  The service records note no treatment 
specifically for the calf wound.  The records from U.S. Naval 
Hospital, Great Lakes, Illinois, note that the left thigh and 
leg wounds were debrided.  In June 1966, it was noted that 
there was loss of the vastus medialis on the left, and there 
was a draining sinus track from the left lower calf wound.  
The veteran did experience some limitations of knee motion 
while hospitalized during service, and muscle strengthening 
exercises were prescribed.  

In the March 1998 rating decision granting service connection 
for this condition, the RO evaluated it as injury to Muscle 
Group X - the muscles of the foot.  However, as noted in the 
September 1998 SSOC, the RO changed the evaluation of this 
condition to reflect that the gunshot wound was to the calf, 
not the foot.  Therefore, the correct evaluation was assigned 
under Diagnostic Code 5311 for injuries to Muscle Group XI, 
the posterior and lateral crural muscles and muscles of the 
calf.

Diagnostic Code 5311 applies to residuals of injury to Muscle 
Group XI - the posterior and lateral crural muscles and the 
calf muscles.  The function of these muscles is propulsion 
and plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  A zero percent 
disability rating is provided for a slight disability, a 10 
percent disability rating for a moderate disability, a 20 
percent disability rating for a moderately severe disability, 
and a 30 percent disability rating for a severe disability.  

Resolving any reasonable doubt in the veteran's favor, the 
Board concludes his level of disability is moderately severe.  
Looking at the history of his injury, the service medical 
records generally reference debridement of his leg wounds, 
which can reasonably be interpreted as including those on the 
left calf.  Although the wounds closed within a short period 
of time after the injury, there was a notation in June 1966 
(i.e., approximately three months after the gunshot wound), 
that a draining sinus track was present.  The cardinal signs 
and symptoms of muscle disability are present.  The veteran 
clearly has lowered threshold of fatigue and impaired 
movement.  The scar is adherent to the underlying tissue, 
limiting motion of the underlying muscle.  He also has 
"measurable" tissue loss from the gunshot wound.  The 1997 
VA examination also showed impaired plantar flexion of the 
left foot, as compared to the right foot.  The level of the 
veteran's functional impairment is significant enough that he 
has antalgic gait and impaired propulsion (pushoff) of the 
foot, likely due to weakness of the left gastrocnemius 
muscle.  

These symptoms arguably rise to the level of a moderately 
severe disability, and a 20 percent rating is therefore 
warranted.  The Board notes this is a Fenderson situation, 
and staged ratings could be assigned.  The medical evidence 
developed prior to the veteran's 1995 claim is minimal, but 
it appears when he initially filed this claim for 
compensation in 1987, he had many of the same complaints 
concerning his left leg as he does now.  It is certainly 
reasonable to conclude that certain aspects of his disability 
- such as the adherent scar and the tissue loss - have been 
present for some time.  The claim was initially denied 
because service records were missing.  Since it is not known 
with any degree of certainty how severe the veteran's 
disability has been since his initial claim in 1987, it seems 
any doubt should be resolved in his favor by assigning the 20 
percent rating for the full time period.

It cannot be said, however, that the veteran's disability is 
severe.  Although the scar is adherent to the underlying 
muscle (one of the objective findings of a severe muscle 
disability), there is no evidence of abnormal muscle 
contractions, severe impairment of function (as opposed to a 
limp that, according to the veteran, does not slow him down 
much), or the other signs of a severe disability, as 
discussed above.

The medical evidence also shows that the veteran has residual 
damage to the left sural nerve as a result of the in-service 
gunshot wound.  It is necessary to determine whether the 
veteran's symptoms from this residual constitute the "same 
disability" or the "same manifestations" under 38 C.F.R. 
§ 4.14 as the symptoms for which he is already compensated 
under Diagnostic Code 5311.  A muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(g) (1996); 38 C.F.R. § 4.55(a) 
(2002).  The question turns on whether the veteran's 
neurological complaints relate to entirely different 
functions than those affected by his muscle injury.  In this 
case, they do not.  Essentially, even though the veteran has 
some decreased sensation in a small area, this does not limit 
his functioning in any manner.  Furthermore, the severity of 
the decreased sensation is so minimal that the nerve 
conduction velocity and electromyography results remained 
normal.

The scar on the veteran's left calf is adherent to the 
muscle.  As discussed above in connection with the abdominal 
scar, the resulting muscle pain is compensated for by the 20 
percent rating assigned for impairment of the muscles of the 
left calf.  The medical evidence does not show scar 
symptomatology separate and distinct from the muscle group 
injury.  The adherent scar has been taken into consideration 
in granting the veteran a 20 percent rating.

C.  Extraschedular evaluations

In the 1998 written presentation, the veteran's 
representative raised the issue of entitlement to extra-
schedular disability ratings pursuant to 38 C.F.R. 
§ 3.321(b).  The question of an extraschedular rating is a 
component of the veteran's claims for increased ratings.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 
6-96.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue when the veteran or his 
representative has raised it, and it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
The Board will consider whether referral for an 
extraschedular rating is warranted in this case.  See 
VAOPGCPREC 6-96; Floyd, 9 Vet. App. at 95 (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The veteran had an 
opportunity to present argument on this issue and indicated 
that he had nothing to submit.  Also, he is not prejudiced by 
the Board's consideration of this issue because "if the 
appellant has raised an argument or asserted the 
applicability of a law . . ., it is unlikely that the 
appellant could be prejudiced if the Board proceeds to 
decision on the matter raised."  VAOPGCPREC 16-92 at 7-8 
(O.G.C. Prec. 16-92); see also Bagwell, 9 Vet. App. 337.  
Moreover, the RO considered whether such referral was 
warranted and provided the applicable laws and regulations in 
a SSOC.

The schedular evaluations for muscle and gastrointestinal 
disabilities are not inadequate.  As fully detailed above, 
higher disability ratings are available for the veteran's 
service-connected disabilities where specific objective 
criteria are met.  The veteran does not meet the schedular 
criteria for higher ratings.  It does not appear that the 
veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluations for his level 
of impairment.  The veteran has not required any periods of 
hospitalization recently, and it does not appear that he has 
required any outpatient treatment for these conditions for 
the past several years.  There is no evidence in the claims 
file to suggest marked interference with employment as a 
result of these conditions that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  He does not have any symptoms from these disorders that 
are unusual or are different from those contemplated by the 
schedular criteria. 

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.












	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of gunshot wound to the abdomen, with residual 
scars and injury to Muscle Group XIX, is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of gunshot wound to the abdomen, with reversed 
colostomy and cecostomy, is denied.

Entitlement to a disability rating of 20 percent for 
residuals of gunshot wound to the left calf, with injury to 
Muscle Group XI, is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.

Referral for consideration of an extraschedular rating for 
the veteran's residuals of gunshot wounds to the abdomen and 
left calf is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

